                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


MARCIE SALOPEK, Trustee for THE
SALOPEK FAMILY HERITAGE TRUST,

                    Plaintiff,

v.                                                            CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE INSURANCE
COMPANY,

                    Defendant.

     ORDER SETTING NON-PARTY DEPOSITIONS AND EXTENDING DISCOVERY
              MOTION DEADLINE FOR NON-PARTY DEPOSITIONS

       THIS MATTER is before the Court on oral motion by Plaintiff during the Court’s

telephonic status conference on Wednesday, December 11, 2019, at 10:00 a.m. The

Court was advised by the Parties of the agreement reached concerning the depositions

of non-party deponents, Ahmad Hashemian, Capital Aspects, LLC, and Michelle

Johnson, and that Plaintiff requested a 10-day extension for discovery motions related

to these non-party depositions. The Court, having considered the Oral Motion, noting it

is unopposed, and being otherwise fully advised, finds that the Oral Motion is well-taken

and shall be GRANTED.

       IT IS THEREFORE ORDERED that:

       1. The deposition of Michelle Johnson shall take place on December 12, 2019, at

          8:30 a.m. at the offices of Williams & Associates Court Reporting, 1608 5th St

          NW, Albuquerque, NM 87102.
2. The deposition of Ahmad Hashemian, concurrently with the 30(b)(6) deposition

   of Capital Aspects, LLC, shall take place on December 13, 2019, at 8:30 a.m.

   at the offices of McGinn, Montoya, Love & Curry, P.A., 201 Broadway Blvd SE,

   Albuquerque, NM 87102.

3. The deadline to submit motions to the Court regarding these depositions shall

   be extended to December 26, 2019.

IT IS SO ORDERED.



                          THE HONORABLE CARMEN E. GARZA
                          CHIEF UNITED STATES MAGISTRATE JUDGE




                                    2
